DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/27/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Duplessis on 3/11/2021.

The application has been amended as follows: 
11. (currently amended) A measuring device, comprising: a flowmeter with a measuring tube, the flowmeter configured to perform measurements on a medium in the measuring tube; an inlet tube with a first inlet tube segment and a second inlet tube segment, the second inlet tube segment directly connected to an inlet end of the measuring tube, the first inlet tube segment positioned above the second inlet tube segment such that respective longitudinal axes of the first inlet tube segment and the second inlet tube segment are separated by a first distance in a direction parallel to a gravity vector; an outlet tube with a first outlet tube segment and a second outlet tube segment, the second outlet tube segment directly connected to an outlet end of the measuring tube, the first outlet tube segment positioned above the second outlet tube segment such that respective longitudinal axes of the first outlet tube segment and the second outlet tube segment are separated by a second distance in a ; wherein the upstream tube is directly connected to the inlet tube such that an entirety of the medium flowing through the upstream tube flows into the first inlet tube segment.

	12. (canceled)

23. (currently amended) A method for increasing accuracy of measurements of a flowing medium, comprising: providing a measuring device that includes: an inlet tube with a first inlet tube segment and a second inlet tube segment, the second inlet tube segment directly connected to an inlet end of the measuring tube, the first inlet tube segment positioned above the second inlet tube segment such that respective longitudinal axes of the first inlet tube segment and the second inlet tube segment are separated by a first distance in a direction parallel to a gravity vector; an outlet tube with a first outlet tube segment and a second outlet tube segment, the second outlet tube segment directly connected to an outlet end of the measuring tube, the first outlet tube segment positioned above the second outlet tube segment such that respective longitudinal axes of the first outlet tube segment and the second outlet tube segment are separated by a second distance in a direction parallel to the gravity vector; and an upstream tube directly connected to the inlet tube, the upstream tube having a first upstream tube segment and a second upstream tube segment extending between the first upstream tube segment and the first inlet tube segment, the first upstream tube segment positioned below the measuring tube of the flowmeter; using the flowmeter to carry out first measurements on a portion of the medium flowing through the measuring tube; stopping flow of the medium through the upstream ; wherein the upstream tube is directly connected to the inlet tube such that an entirety of the medium flowing through the upstream tube flows into the first inlet tube segment.

Allowable Subject Matter
Claims 11 and 13-25 are allowed.
Regarding claims 11 and 23, the prior art discloses flowmeters which have similar structure to the disclosed upstream and downstream tubes called for in claims 1 and 23 (see, for example, prior art Bousche et al. (Pub. No. US 2014/0015526 A1) Fig. 1, tubes 6, 7, 10, and 11), as well as art disclosing similar structure to the inlet and outlet tube sections as called for in claims 1 and 23 (see, for example, prior art Duriez et al. (U.S. patent No. 7,008,793 B2), Fig. 1, items 1, 2, and 6). However the prior art only discloses such structure as part of a bypass tube through which the medium flowing through the main tube is diverted for flow metering. The prior art therefore does not disclose that the upstream tube is directly connected to the inlet tube such that an entirety of the medium flowing through the upstream tube flows into the first inlet tube segment as called for in claims 11 and 23.
The prior art also discloses flowmeters which have similar structure to the inlet and outlet tubes described in claims 11 and 23 (see, for example, Spani et al. (U.S. Patent No. 5,463,906) Fig. 2a) where the entirety of the medium flows through the inlet and outlet tubes, but in these configurations the prior art does not disclose structure comparable to the upstream and downstream tubes called for in the claims. Claims 11 and 23 are therefore allowable over the prior art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.